DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Specie F in the reply filed on May 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 8, 13-20 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an implantable device” in the preamble and “a rigid support within the …device or connected to the … device” in the body of the claim. It is unclear how a rigid support may be connected to the device and form a portion of the same device. It appears removal of the confusing “or device” portions of the description of the rigid support will clarify the claim was read in light of the disclosure that the rigid support is associated with its location relative to the claimed body of the device.
Claim 7 depends from claim 6. It appears the claimed array of apertures, cavities, pores or channels” should further limit the “one or more” of such recited in claim 6, upon which claim 7 depends. Rather than further reciting additional structures of the invention.  This is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansmann U.S. publication no. 2002/0173855 A1.
Regarding claims 1-4, 6 and 7, Mansmann discloses an implantable tissue repair device (100 or the like), comprising: a body (including 110) comprising a biocompatible hydrogel (e.g., see at least paragraph [0043], etc.); and a rigid support (one of 120 and 130) at least partially located within the body or device or connected to the body or device (e.g., see at least figure 1 and paragraphs [0045]-[0049], etc.), wherein the rigid support (one or 120 and 130) comprises a rigid metal framework or plate of porous material with one or more or an array of apertures, cavities, pores or channels there-through (e.g., see at least figure 1 and paragraphs [0045]-[0049], etc.).
Regarding claim 21, Mansmann teaches the hydrogel comprises at least one material selected from collagen or derivative thereof (e.g., see at least paragraph [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stubstad et al. U.S. patent no. 3,867,728 (“Stubstad”) in view of McClellan et al. U.S. publication no. 2007/0179621 (“McClellan”).
Regarding claims 1, Stubstad discloses an implantable tissue repair device (10, seq. or the like), comprising: a body (including at least one of 17, 17’ and 16, etc.) comprising a biocompatible elastomer (e.g., see at least col. 7, lines 45-48, 55-59 and 63-65, etc.); and a rigid support (e.g., 18’ or the like formed as a metal screen or the like --described at least at figure 2 
Stubstad is silent regarding the elastomer is hydrogel substantially as claimed.
In the same field of endeavor, namely implantable repair devices, McClellan expressly teaches that hydrogel is a known biocompatible elastomer material selectable among known biocompatible elastomeric materials on the basis of its suitability for the intended use as a matter of obvious design choice (e.g., see at least paragraph [0094]).  Also note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to select a hydrogel material as the biocompatible elastomer of Stubstad in view of McClellan as a known suitable selectable material on the basis of suitability for forces within the body to which the implant is subjected with predictable results and a reasonable expectation of success.
Regarding claims 2-4, 6 and 7, Stubstad discloses the rigid support  (e.g., 18’ or the like formed as a metal screen or the like --described at least at figure 2 and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.) comprises a rigid framework or rigid plate formed of porous material (i.e., pores or openings within screen/mesh), wherein the support (18’ or the like) comprises an array or network of apertures, cavities, pores, or channels there through (e.g., see at least figure 2; and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.).
Regarding claims 9 and 10, Stubstad further discloses the body further comprises at least one network or layer of fibers (20 and/or 21) (e.g., see at least figure 2; col. 8, lines 2-25, etc.) located above the rigid support (18 or 18’) (e.g., figure 2).
Regarding claim 11, Stubstad further discloses the device further comprising one or more threads (29, etc.) stitched through the fibre layer (20 and/or 21) (e.g., see at least col. 4, lines 15-19; col. 8, lines 8-13 and 32-38; and col. 9, lines 50-53, etc.) and/or through the support (18 or 18’ or the like) (e.g., see at least col. 5, lines 48-52, etc.).
Regarding claim 12, Stubstad further discloses the threads (29 or the like) stitched to the fibre layer (20 and/or 21) further travel around a side of the support (i.e., periphery of the device), laterally and/or vertically (e.g., see at least figure 1; col. 8, lines 32-38; col. 9, lines 50-53; col. 11, lines 23-26, etc.).
Regarding claim 21, as described supra, Stubstad in view of McClellan teaches the invention substantially as claimed. Moreover, it is well-known in the art that a known biocompatible elastomeric hydrogel includes at least one material selected from silk fibroin, gelatin, fibrin, fibronectin, alginate, collagen, hyaluronic acid and chondroitin sulphate, or derivatives thereof. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the suitable hydrogel material from the abovementioned alternatives based on the suitability for the intended surgical procedure or use thereof with predictable results and a reasonable expectation of success. For the above official notice, see, for example, evidence to Prewett et al. U.S. publication no. 2009/0149958 claim 4.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stubstad et al. U.S. patent no. 3,867,728 (“Stubstad”) in view of McClellan et al. U.S. publication no. 2007/0179621 .
Regarding claim 22, as described supra, Stubstad in view of McClellan teaches the invention substantially as claimed. Stubstad in view of McClellan, as applied above, is silent regarding the fibres in the fibre network or layer are formed of a biocompatible fibre material selected from silk, cellulose, alginate, gelatin, fibrin, fibronectin, collagen, hyaluronic acid and chondroitin sulphase or derivatives and/or mixtures thereof.
In the same field of endeavor, namely an implantable tissue repair device, Mansmann teaches a fibre network or layer (reinforcement in a hydrogel) including collagen derivatives or mixtures including collagen (e.g., see at least paragraphs [0044] and [0078]-[0080], etc.), wherein the use of collagen enhances the bio-integration of the device into the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using a collagen derivative or mixture including collagen in the fibre network or layer of Stubstad in view of McClellan in order to optimize the bio-integration of the device into the patient as a selectable material based on suitability for the intended use of bio-integration with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 9-12, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.16/615,357 (reference application). Although the claims at issue are not identical, they are the claims of the reference application are narrower than the claims of the present application in some regards (for example, requirement for anchoring features). However, species anticipates genus (no claim requirement to prohibit anchoring features). In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Moreover, the claims of the present application are narrower than the claims of the reference application in other regards. Such as inclusion of a rigid support structure. However, rigid support structures in implantable materials are known for at least the reasons described herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to selectably include a rigid support structure in the device of the claimed invention of the reference application in order to strengthen the implant for a particular surgical application with predictable results and a reasonable expectation of success. The presently claimed invention as compared to the claims of the reference application do not appear patentably distinct.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mansmann U.S. publication no. 2002/0183845 A1 teaches an invention (100) that anticipates at least independent claim 1 for at least those reasons discussed in the restriction requirement.
Gosset et al. U.S. publication no. 2012/0209390 A1 teaches an implantable tissue repair device (1 or the like) including a body (20) and a rigid support (10) at least 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774